PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
SEGAWA et al.
Application No. 15/736,115
Filed: December 13, 2017
Attorney Docket No.: 
SCED25984(100809-00781)
For: IMAGING ELEMENT, IMAGE SENSOR, AND INFORMATION PROCESSING APPARATUS
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
September 30, 2021, to revive the above-identified application. This is also a decision on the 
Petition to Expedite under 37 CFR 1.182 filed September 30, 2021.

The petition under 37 CFR 1.182 for expedited consideration is GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of October 27, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extensions of time pursuant to the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is January 28, 2021.  A Notice of Abandonment was mailed September 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal, and payment of the requisite Notice of Appeal fee of $840.00, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.


This application is being referred to Technology Center Art Unit 2822 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions